
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.36

[PFS LOGO]


SERVICING AGREEMENT


          DATED:   March 20, 2002    
BETWEEN:
 
Portfolio Financial Servicing Company, Inc.
a Delaware Corporation
2121 S.W. Broadway, Suite 200
Portland, OR 97201
 
("PFSC")
AND:
 
EPI Leasing Company, a California Corporate
Subsidiary of Feather River State Bank
1227 Bridge Street, Suite C
Yuba City, CA 95991
 
("EPI")
("FRSB")

        EPI was engaged in the business of providing business leases. EPI
desires to engage PFSC to provide certain services in connection with the EPI
portfolio of lease transactions (the "Portfolio").

        NOW, THEREFORE, the parties hereto agree as follows:

        1.    Portfolio Servicing.    For the term of this Agreement, PFSC shall
provide the services described in Schedule 1 hereto (the "Services") with
respect to the EPI portfolio. PFSC hereby agrees to faithfully and diligently
perform the Services in accordance with customary industry standards for
servicing leases of the type, which comprise the portfolio.

        2.    Compensation.    

        2.1    Servicing Fees.    From and after the Effective Date of this
Agreement for the Services provided hereunder, EPI shall pay to PFSC, within 15
days of invoicing, the following:

(a)See Fee Schedule attached hereto and made a part hereof.

        2.2    Reimbursement of Expenses.    EPI may request PFSC to advance the
following fees and costs associated with the portfolio, and EPI will reimburse
PFSC for the following fees and costs upon proper receipt by EPI of evidence
that such amounts have been paid:

(a)See Fee Schedule attached hereto and made a part hereof.

        3.    Effective Date.    PFSC shall promptly commence providing the
Services on May 1, 2002 (the "Effective Date").

        4.    Conversion.    EPI is presently using the services of Bancorp
Financial Services, Inc. (Bancorp) to service the portfolio. It is anticipated
that a conversion will be necessary to PFSC's system. PFSC will support FRSB by
providing conversion services. The conversion of the Portfolio shall entail the
transfer of lease information from Bancorp's systems to the PFSC System,
reconciliation and verification of such information to FRSB source systems, and
completion of parallel testing for up to a thirty-day period. PFSC will meet
with FRSB to identify and document FRSB operating, accounting, and service
requirements for administering the Portfolio. PFSC will install access to its
systems in FRSB office through a leased data line, dial-up modem, or Internet
connection. PFSC will provide training for FRSB' personnel on the use of PFSC's
systems. After completion of the conversion PFSC will perform all of the
services described in the attached Schedule 1. A one-time fee of $4,800 will be
paid in advance for the manual or electronic conversion of data. An ongoing fee
of IT support will be set at an hourly rate of $150.00 for specialized training,
reporting and support.

1

--------------------------------------------------------------------------------


        5.    Power of Attorney.    If required by PFSC in order to perform the
Services, FRSB shall execute and deliver to PFSC a revocable and limited Power
of Attorney, under which PFSC may execute, on EPI behalf, vehicle title or
registration documents, and other documents relating to the Services and Other
Services to be provided hereunder.

        6.    Term of Agreement.    

        6.1    Initial Term and Renewals.    This Agreement shall commence on
the effective date of this agreement and shall continue until May 31, 2005, for
a period of three years after the Effective Date (the "Initial Term"). This
Agreement will continue to automatically renew annually unless written
notification is received six months prior to the current effective termination
date.

        6.2    Early Termination.    

        6.2.1    Early Termination by EPI for Cause.    EPI may terminate this
Agreement for cause by giving at least ten (10) days' written notice to PFSC,
for a termination based upon the occurrence of any of the following:

        (a)  PFSC's failure to substantially provide the Services described in
Schedule 1, which failure of performance is not cured within ten (10) days of
written notice from EPI;

        (b)  Any gross or willful misconduct of PFSC resulting in a material
loss or damage to EPI; or

        (c)  A conviction of PFSC or any of its officers of a felony or of any
crime involving moral turpitude or fraud; or

        (d)  PFSC shall become insolvent, shall admit in writing its inability
to pay its debt generally, or a voluntary or involuntary petition under the
Federal bankruptcy laws shall be filed by or against PFSC and, in the case of an
involuntary filing, the petition is not dismissed prior to entry of an order for
relief.

        6.2.2    Early Termination by PFSC for Cause.    PFSC may terminate this
Agreement for cause in the event EPI fails to pay to PFSC any payment when due
hereunder and such delinquency is not cured within ten (10) days after written
notice to EPI.

        7.    Termination.    Upon termination of this Agreement for any reason,
including expiration of the Initial Term or of any renewal term, PFSC shall
release to EPI the files, books and records (including computer records)
relating to the portfolio. Except in the case of termination by EPI for cause,
EPI shall reimburse PFSC for all out-of-pocket costs and expenses incurred by
PFSC and pay PFSC's then current hourly rates for any programming, technical or
administrative support services requested by EPI in connection with EPI's
request for the return of documents or files and transition assistance in
connection with the transfer of servicing obligations. In the event of
termination by EPI for cause PFSC shall be liable to EPI for all transition
expenses and costs incurred EPI.

        8.    Representations and Warranties of PFSC.    PFSC represents and
warrants the following:

        (a)  Business Entity, Authority.    PFSC is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware, and is authorized to conduct business in the State of Oregon and has
obtained all necessary licenses and approvals, in all jurisdictions where the
failure to be so qualified and in good standing or obtain such licenses or
approvals would have a material adverse effect on PFSC's business and operations
or the servicing of the Portfolio as required by this Agreement.

        (b)  Authorization; Binding Agreement.    The execution, delivery and
performance of this Agreement have been duly authorized by all necessary action
by PFSC. This Agreement has been duly and validly executed and delivered on
behalf of PFSC and is binding upon and enforceable

2

--------------------------------------------------------------------------------




against PFSC in accordance with its terms, except as enforceability may be
limited or affected by applicable bankruptcy, insolvency, reorganization or
other laws of general application relating to or affecting the rights of
creditors, and except as enforceability may be limited by rules of law governing
specific performance, injunctive relief or other applicable remedies.

        (c)  No Adverse Consequences.    Neither the execution and delivery of
this Agreement by PFSC nor the consummation of the transactions contemplated
hereby will (a) violate any applicable law, judgment, order, decree, regulation
or ruling of any governmental authority or violate any provision of the
corporation of PFSC, or (b) either alone or with the giving of notice or the
passage of time or both, conflict with, constitute grounds for termination of,
or result in the breach of the terms, conditions, or provisions of or constitute
a default under any agreement, instrument, license or permit to which PFSC is a
party or by which it is bound.

        (d)  Compliance With Laws.    PFSC has operated its business in
accordance with all applicable laws and regulations and PFSC is not in violation
of any such laws or regulations other than such violations which singly or in
the aggregate do not, and, with the passage of time will not, have a material
adverse affect on its business or assets, or its ability to perform its
obligations under this Agreement.

        (e)  Lease Management System.    PFSC will, at its own cost and expense,
(1) retain a lease management system, or an alternative system of equal
capability, used by the PFSC as a master record of the Leases and (2) mark the
lease management system to the effect that the Leases listed therein and
serviced herein are owned by the Originator exclusively.

        (f)    Preservation of Security Interest.    PFSC shall execute and file
such continuation statements and any other documents reasonably requested by EPI
or which may be required by law (in any case, with respect to the Equipment,
subject to the Filing Requirements) to fully preserve and protect the interest
of the Originator. PFSC shall be entitled to reimbursement from EPI of any
reasonable and customary funds advanced on EPI's behalf in performing services
under Schedule 1.

        (g)  Obligations with Respect to Leases.    PFSC will use commercially
reasonable efforts to duly fulfill, and comply with, all obligations on the part
of the "lessor" to be fulfilled under or in connection with each Lease and each
Lease Contract, and PFSC will do nothing to impair the rights of EPI in the
Leases, the Lease Contracts and the Equipment.

        (h)  Notification.    PFSC agrees to notify EPI or as soon as
practicable, but in no event later than three (3) Business Days after the
earlier of the PFSC's discovery or its receipt of notice thereof, of a material
breach of any representation or warranty contained herein, or the failure of the
PFSC to perform its duties hereunder in any material respect.

        (i)    Lien in Force.    PFSC shall not release or assign any Lien in
favor of the EPI on any item of Equipment related to any Lease in whole or in
part or as otherwise provided elsewhere herein without permission of EPI.

        (j)    Fulfill Obligations.    PFSC will in all material respects duly
fulfill all obligations on PFSC's part to be fulfilled under or in connection
with the Leases. PFSC will not amend, rescind, cancel or modify any Lease or
term or provision thereof, except in accordance with the Servicing Standard as
defined herein or as contemplated elsewhere herein without permission of EPI.

        (k)  Preservation of the Equipment.    PFSC shall, in accordance with
the Servicing Standard, collect all payments required to be made by the Lessees
under the Leases, enforce all material rights of EPI under the Leases and defend
the Equipment against all Persons, claims and demands whatsoever. PFSC shall not
assign, sell, pledge, or exchange, or in any way encumber or otherwise

3

--------------------------------------------------------------------------------




dispose of the Equipment, except as permitted under this Agreement and only with
permission of the EPI.

        (l)    No Ownership Interest.    The Servicer does not have any
ownership interest in the Leases and will not assert any ownership interest in
the Leases.

        9.    Representations and Warranties of EPI.    EPI represents and
warrants the following:

        (a)  Business Entity; Authority.    EPI is a corporation duly organized,
validly existing and in good standing under the laws of the State of California.

        (b)  Authorization; Binding Agreement.    The execution, delivery and
performance of this Agreement have been duly authorized by all necessary
corporate action by EPI, its directors and shareholders. This Agreement has been
duly and validly executed and delivered on behalf of EPI and is binding upon and
enforceable against EPI in accordance with its terms, except as enforceability
may be limited or affected by applicable bankruptcy, insolvency, reorganization
or other laws of general application relating to or affecting the rights of
creditors, and except as enforceability may be limited by rules of law governing
specific performance, injunctive relief or other applicable remedies.

        10.    Access to Information.    Upon giving at least 24 hours' notice,
PFSC shall give EPI and its counsel, accountants and other representatives
reasonable access, during normal business hours, to all of PFSC's files, books
and records (including computer records) relating to the portfolio.

        11.    Confidentiality.    Each party agrees that it shall not disclose
to any third party any information concerning the customers, trade secrets,
methods, processes or procedures or any other confidential, financial or
business information of the other party which it learns during the course of its
performance of this Agreement, without the prior written consent of such other
party. Notwithstanding the foregoing, PFSC and EPI may disclose each other's
confidential and proprietary information without obtaining prior written consent
in the following circumstances only: (a) to employees of the disclosing party,
who require such information in order to assist the disclosing party in
performing this Agreement; (b) as required in order to comply with any subpoena,
audit requests, court order or applicable law, provided that disclosing party
gives the other party prior written notice of such disclosure, if possible; and
(c) if such services have been requested by EPI hereunder, any disclosures in
connection with any sales, use or property tax filing and filing under the
Uniform Commercial Code. Notwithstanding anything to the contrary in this
Agreement, neither PFSC nor EPI shall have an obligation to keep secret any
confidential or proprietary information, which is in or becomes part of the
public domain not due to the fault of any such party. The party's obligations
under this Section shall survive the expiration, cancellation or other
termination of this Agreement.

        12.    Limitation of Liability.    Neither PFSC nor any of its officers,
employees or agents shall be liable to EPI for any action taken or for
refraining from the taking of any action in accordance with customary industry
standards for servicing; leases and loans of the type which comprise the
portfolio pursuant to this Agreement, or for mistakes or errors in judgment;
provided, however, that this provision shall not protect PFSC from liability to
EPI for any losses, claims, liabilities, or damages incurred by EPI by reason of
willful misconduct or gross negligence of PFSC in the performance of its duties
and obligations hereunder. In no event will PFSC be liable to EPI for any
losses, claims, liabilities or damages incurred by EPI arising out of or
relating to the acts or omissions of PFSC in reliance in good faith on any
document, which is prepared or furnished to PFSC by EPI. EXCEPT FOR PFSC'S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT RESULTING IN A BREACH OF THIS AGREEMENT, PFSC
SHALL NOT BE LIABLE FOR SPECIAL, PUNITIVE, EXEMPLARY, INCIDENTAL OR
CONSEQUENTIAL DAMAGES (INCLUDING, WITHOUT LIMITATION, ANY DAMAGES RESULTING FROM
LOSS OF DATA, REVENUE OR PROFITS) EXCEPT FOR PFSC'S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT RESULTING IN A BREACH OF THIS

4

--------------------------------------------------------------------------------


AGREEMENT, THE MAXIMUM LIABILITY OF PFSC TO EPI ARISING OUT OF THIS AGREEMENT
AND THE SERVICES TO BE PERFORMED HEREUNDER SHALL IN NO EVENT EXCEED TEN THOUSAND
DOLLARS. No damages shall be assessed or charged against PFSC when any delay or
breach on its part is caused by the failure of EPI to furnish input or
information required of EPI, the failure of any utility or communications
company to furnish services or for any other reasons beyond the control of PFSC.

        13.    Late Charge.    If EPI fails to pay any amounts when due, EPI
also agrees to pay to PFSC a service charge equal to one percent (1%) per month
(or the daily prorated amount thereof) on any past-due amounts.

        14.    Amendment.    This Agreement may be amended or modified only by
written agreement signed by PFSC and EPI.

        15.    Succession.    Neither party may assign this Agreement or its
rights hereunder, or delegate its obligations hereunder without the prior
written consent of the other party. Subject to the foregoing, this Agreement
shall be binding upon and shall inure to the benefit of the parties and their
respective successors and assigns.

        16.    Waiver.    No delay or omission on the part of any party in
exercising any right hereunder shall operate as a waiver of any such right or
any other right. All waivers must be in writing.

        17.    Severability.    If any provisions of this Agreement are found to
be unenforceable as to any person or circumstance, such finding shall not render
such a provision invalid or unenforceable as to any other person or circumstance
and shall not invalidate any other provision or provisions of this Agreement. If
feasible, the term or provision which is found to be invalid or unenforceable
shall be deemed to be modified to be within the limits of validity or
enforceability.

        18.    Law of Agreement.    This Agreement shall be construed and
enforced in accordance with the laws of the State of California. The parties
further agree that this agreement was entered into in the State of California,
County of Sutter.

        19.    Notices.    All notices, requests, demands or other
communications given hereunder shall be in writing and shall be deemed to have
been duly given when delivered personally or when deposited in the United States
mail, postage prepaid, as registered or certified mail, to the parties at their
addresses set forth in this Agreement or to such other addresses as the parties
may designate by written notice to the other party in accordance with this
section. If such notice, demand or other communication is served personally, it
shall be conclusively deemed made at the time of such personal service. If such
notice, demand, or other communication is given by mail, it shall be
conclusively deemed given seventy-two hours after the deposit thereof in the
United States mail addressed to the party to whom such notice, demand or other
communication is to be given.

        20.    Further Assurances.    Each of the parties hereto shall execute
and deliver any and all additional papers, documents and other assurances, and
shall do any and all acts and things reasonably necessary in connection with the
performance of their duties and obligations hereunder and to carry out the
intent of the parties hereto.

        21.    Entire Agreement.    This Agreement contains the entire
understanding of, and supersedes all prior or contemporaneous agreements not
specifically referred to herein among the parties with respect to the subject
matter hereof.

5

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first written above.

    EPI Leasing Company a California Corporation
Subsidiary of Feather River State Bank
 
 
By:
 
/s/  [ILLEGIBLE]      

--------------------------------------------------------------------------------

    Title:   DIR

--------------------------------------------------------------------------------


 
 
PORTFOLIO FINANCIAL SERVICING COMPANY, INC.
 
 
By:
 
/s/  [ILLEGIBLE]      

--------------------------------------------------------------------------------

    Title:   President/CEO

--------------------------------------------------------------------------------

6

--------------------------------------------------------------------------------


FEE SCHEDULE


        PFSC will provide FRSB with a complete, tailored contract administration
system that includes all functions associated with total and complete contract
administration. To provide those services PFSC will charge the following fees:

Monthly Servicing Fees:    
Portfolio Contract Count
 
Monthly Fee 0-5000   $11.00 per contract

        Asset management/Remarketing Fees—PFSC will provide remarketing of
assets for the following fees: 0-60% of book value—5% of net proceeds, 60-100%
of book value—10% of net proceeds, 100%+ of book value—40% of net proceeds

One time Conversion and set up Fee:   $4,800.00      

        The above fee structure does not include:

(a)UCC financing statement filing fees; and
(b)Overnight carrier charges; and
(c)Bank lock box fees;
(d)Reimbursement for any travel related expense associated with set
up/conversion
(e)Leased phone and data lines or telecommunication charges for access PFSC's
systems
(f)All other telecommunications expense associated with portfolio
administration.
(g)Printing expenses associated with a private label program i.e. letter head
stationery, envelopes, etc.
(h)Title, UCC and registration fees, including fees associated with notation of
any lenders Interest on certificates of title, UCC's and vehicle registrations;
(i)Collection costs paid to third parties, including repossession costs,
attorney fees and court costs

        All fees (a) through (i) will be advanced by servicer and billed to
client on a monthly "pass through" basis

Optional Services

        Custom programming/consulting fees $150/hr

7

--------------------------------------------------------------------------------




QuickLinks


SERVICING AGREEMENT
FEE SCHEDULE
